The opinion of the Court was delivered by
Tilghman C. J.
This is an appeal from the Circuit Court of Dauphin county, on a motion for a new trial, overruled by Judge Yeates who tried the cause, without ai-gument and by consent.
The defendants relied on a parol gift of lands by their deceased father, in consequence of which they had made valuable impi-ovements, and had long possession in their father’s life time.
Although the court are not disposed to extend the principles on which parol agreements concerning lands have been confinned, farther than they have been already carried, yet they are bound by what has been decided. It has been settled that where a parol agreement is clearly proved, in consequence of which one of the pax-ties has taken possession and made valuable impx'ovements, such agreement shall be carried into effect. We see no material difference between a sale and a gift; because it certainly would be fraudulent conduct in a parent to make a gift which he kn'ew to be void, and thus entice his child into a great expenditure of money and labour, of which he meant to reap the *381benefit himself. Whether such gift was made in the present instance was submitted by the court to the jury.The jury thought there was not a gift; but the Judge who tried the cause was dis~ satisfied with the verdict, and thought that the evidence in favour of the gift greatly preponderated. He was better able to judge of this matter than we, who only take the evidence from his notes; and therefore his opinion is entitled to great weight. But independent of that, enough has appeared to satisfy us that there is reasonable ground for a new trial. The Court forbear to enter into remarks upon the evidence, as the cause i~ to be tried again.
New trial awarded.